Citation Nr: 1437940	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  03-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Jeffery W. Haines under the authority of 38 C.F.R. § 14.630


ATTORNEY FOR THE BOARD

J. Meawad, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1972 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Los Angeles, California.

In a decision in June 2004, the Board denied the claim for an earlier effective date for the grant of a total disability rating for compensation based on individual unemployability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2005, the Court granted a Joint Motion for Remand and remanded the matter to the Board for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  In December 2005, the Board remanded the claim for further development.

After the remand directive was completed, in a decision in November 2006, the Board denied an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability.  The Veteran then appealed the Board's decision to the Court.  In a Memorandum Decision in June 2008, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with the Court's decision.  

In September 2009, in complying with the Court's Memorandum Decision, the Board remanded the claim for adjudication of the claim under 38 C.F.R. § 3.400(o)(2).

In May 2011, September 2012, and March 2013, the Board remanded the case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability.  

Prior to February 2, 2000, the Veteran's combined service-connected disability rating did not meet the minimum percentage requirements for a total disability rating for two or more disabilities with at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, or one 60 percent disability.

The Veteran has been receiving disability benefits from the Social Security Administration from June 1993 based on his service-connected residuals of T 12 fracture with low back pain.  A December 1999 VA treatment record reports that the Veteran was using a morphine pump for his back pain.  An October 2012 VA examination shows that the Veteran had significant limitations from his service connected disabilities. 

Although the combine rating for the service-connected disabilities, residuals of T 12 fracture with low back pain, residuals of a right shoulder injury, appendectomy scar, postoperative vocal cord polyp, and residuals of fracture of right little finger, was 30 percent prior to February 2000, which did not meet the threshold requirements for a schedular total disability rating for compensation, there was evidence that the Veteran was unemployable by reason of service-connected residuals of T 12 fracture with low back pain, rated 20 percent at that time.  Where the minimum percentage standards are not met, but the Veteran was unemployable by reason of a service-connected disability the claim should be submitted to the VA's Director of Compensation and Pension for extraschedular consideration.  38 C.F.R. § 4.16(b). 




Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability to VA's Director of Compensation Service for extraschedular consideration. 

2.  After the development is completed, adjudicate the claim for an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(b).  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



